DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8, 10, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art reference of record, Kim et al., fails to teach:
“the communication system is configured to compare an extent to which motion detected by the base motion detector corresponds to motion detected by the pendant motion detector.”, as set forth in claim 8;
“wherein the communication system is configured to issue a command that an engine in a piece of equipment to which the base is attached be turned on and idle upon all of (1) - (4) occurring within a preselected period of time: (1) the communication system determining that the pendant is in close proximity or medium proximity to the base, (2) the communication system determining that an identification signal received from the pendant is valid, (3) the communication system determining that a PIN received from the pendant is valid, (4) the base electromagnetic signal receiver receiving, from the pendant electromagnetic signal transmitter, a request that the piece of equipment turn on its engine.”, as set forth in claim 10; and
comparing an extent to which motion detected by a motion detector in the base corresponds to motion detected by a motion detector in the pendant”, as set forth in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        February 10, 2022